15 F.3d 1160
304 U.S.App.D.C. 429
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Cesar Dominguez SANTANA, Appellant.
No. 93-3050.
United States Court of Appeals, District of Columbia Circuit.
Jan. 25, 1994.

Before:  SILBERMAN, BUCKLEY and GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court order filed January 22, 1993, denying appellant's motion to suppress be affirmed.  The district court's conclusion that appellant voluntarily consented to the search of his bag was not clearly erroneous.   See United States v. Lewis, 921 F.2d 1294, 1301 (D.C.Cir.1990).  Moreover, appellant had adequate opportunity to present evidence at the suppression hearing concerning the issue of voluntariness.  A remand for further development of the record is therefore unwarranted.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 35.